Action to recover moneys held by defendants. Order granting the motion of the Brooklyn Trust Company for leave to intervene affirmed, with ten dollars costs and disbursements. The time of plaintiff to serve a supplemental summons and complaint on the respondent is extended until twenty days after the entry of the order hereon, and the time of respondent to answer is extended until twenty days after the service thereof. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.